DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 16 and 19-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Fernando et al. (US 2010/0163063) and Tamai et al. (US
5349171). Tamai teaches a bar code reader comprising a mirror 3 within a casing 8 and adjacent a lens 4 and a light source 2 (Figures 1a and 1b). Tamai does not teach that the mirror extends along a surface of the casing (cavity) extending between an open end and a base end. Fernando and Tamai also do not disclose that the light source further comprises a light guide positioned to deflect light emitted from the LED towards an optical axis of the lens, an opaque shield structure disposed between the light source and the detector, or a sliding receptacle configured to receive the smoking article and which is movable towards the open end of the cavity when a smoking article is to be removed, wherein the mirror is disposed on a surface of the sliding receptacle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747